Citation Nr: 1222761	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO. 09-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD) with left ventricular hypertrophy, including as secondary to hypertension.

2. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter


INTRODUCTION

The Veteran served on active military duty from May 1965 to May 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in May 2012. A transcript of the hearing is contained in the claims file. 

The reopened issue of entitlement to service connection for hypertension, and the issue of entitlement to service connection for CAD with left ventricular hypertrophy are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By an April 2006 rating action the RO denied the claim for service connection for hypertension. The decision as to that claim was not appealed and became final. 

2. The evidence added to the record since the April 2006 RO decision denying service connection for hypertension relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

CONCLUSION OF LAW

New and material evidence has been received since the RO's April 2006 decision denying service connection for hypertension, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim to reopen. 


II. General Laws and Regulations Governing
Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307 . 


III. Request to Reopen Claim for Service Connection for Hypertension 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) . The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

The last final denial of the claim for service connection for hypertension was issued by the RO in April 2006. The Veteran did not submit a notice of disagreement with that April 2006 decision as to that claim within the one-year period allowed for submission of a notice of disagreement to initiate an appeal of the decision. He also did not within that one year period submit any additional evidence, and neither was any additional evidence received pertaining to the issue, within that one-year period, so as to be considered as having been filed in connection with the claim, to allow for continuation or non-finality of the claim. 38 C.F.R. § 3.156(b) ; Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Relevant official service department records not previously of record have also not been received since the April 2006 decision so as to render the decision non-final. 38 C.F.R. § 3.156(c) (2011). Accordingly, the April 2006 decision became final as to the claim for service connection for hypertension. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302 , 20.1103 (2011). 

The Veteran's claim for service connection for hypertension was previously denied in April 2006 based on the absence of evidence of the disease in service or within years of service, and based on the absence of competent medical evidence otherwise causally linking hypertension to the Veteran's service. 

The Veteran contends that he developed hypertension as a result of service. Specifically, he asserts that in the course of his in-service his duties involving missile sites and status tests during the Cold War, he was subjected to long and demanding work hours and stress and fears associated with working with nuclear missiles. At his May 2012 hearing before the undersigned, he testified that he first was diagnosed with hypertension in 1972, approximately four years after service. However, he also then testified that one symptom in 1972 that led to the diagnosis was significant nosebleeds that would not stop. These nosebleeds potentially link the hypertension to service, because he also testified that the nosebleeds were present in service but simply became more severe in 1972. Additionally, he testified to significant ongoing nerve problems related to his wartime experiences, for which a VA physician had prescribed Xanax. 

The Veteran's testimony concerning nosebleeds in service and continuing post service and leading to a diagnosis of hypertension in 1972 is new evidence creating a reasonable possibility of substantiating the claim on the merits, based on a link between service and hypertension diagnosed after service which could potentially allow for service connection based on continuity of symptomatology. 38 C.F.R. § 3.303(b). Accordingly, reopening of the claim for service connection for hypertension is warranted. 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for hypertension is reopened, and to this limited extent the claim is granted. 


REMAND

As discussed in the decision above reopening the claim for service connection for hypertension, the Veteran contends that his hypertension developed as a result of his nuclear missile work in service. He testified that he had nose bleeds which began in service and became more pronounced in 1972, ultimately leading to a diagnosis of hypertension. The Veteran must be afforded a VA examination for compensation purposes to address medical questions of etiology and causation of the Veteran's hypertension, as raised by the Veteran's statements and the history of record. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the veteran presents a claim for service connection and meets the low threshold requirements that there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran 'indicates' that the claimed disability or symptoms may be associated with service. Locklear v. Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board believes these requirements are met in this case.

The Veteran claims service connection for CAD and left ventricular hypertrophy as secondary to his claimed hypertension. Hence, these are inextricably intertwined with the hypertension claim and must also be remanded. The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). The VA examination upon remand will be asked to address such secondary questions as are implicated in this case. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an additional opportunity to submit evidence or argument in furtherance of the remanded claims. Associate any records or responses received with the claims file, and follow up with any indicated development. 

2. Through appropriate channels, obtain copies of the Veteran's service personnel records, including any which may document work with  missile silos and duties associated with nuclear defense. 

3. With the Veteran's assistance, as appropriate, the RO should obtain and associate with the claims file any VA and private treatment records not yet associated with the claims file. 

4. Thereafter, afford the Veteran a VA examination by a qualified physician to address the nature and etiology of any current hypertension, coronary artery disease (CAD), and left ventricular hypertrophy. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. The examiner should note the Veteran's period of service from May 1965 to May 1968 and his in-service history of duties involving missile sites and status tests during the Cold War, when he was reportedly subjected to long and demanding work hours and stress and fears associated with working with nuclear missiles. The examiner should also note his reported history of nose bleeds which began in service but which became more pronounced and uncontrolled in 1972, ultimately allegedly leading to a diagnosis of hypertension in 1972, approximately four years after service. The examiner should further note a reported history of ongoing difficulty with nerves related to his wartime experience working with nuclear missiles, for which a VA physician prescribed Xanax.

b. The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed hypertension, CAD, and left ventricular hypertrophy. 

c. Conduct an examination of the Veteran, and based on that examination, interview, and review of the record, identify the nature and extent of current hypertension, CAD, and left ventricular hypertrophy. 

d. Provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that hypertension had its onset in service or was otherwise causally related to service, OR, in the alternative, whether any such relationship between service and hypertension is unlikely (i.e., less than a 50-50 probability). In answering this question, the examiner should explicitly consider the Veteran's assertions of nose bleeds beginning in service and increasing in severity after service and ultimately leading to a diagnosis of hypertension in 1972. Is this history consistent with hypertension of service onset, or is it supportive of a hypertensive condition developing beginning in service? Also in answering this question, explicitly consider the medical record, including indications of when hypertension was first present, and whether this is consistent with or inconsistent with, or otherwise supports or contradicts the Veteran's assertions of first diagnosis of hypertension or his assertions of onset of symptoms of hypertension. 

e. For the Veteran's coronary artery disease (CAD) and left ventricular hypertrophy, the examiner should also separately for each of these two diseases provide the following opinions: 1) whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disease developed in service or was causally related to service; and 2) whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disease was caused by or aggravated (permanently increased in severity) by the Veteran's hypertension. 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

5. Thereafter, readjudicate the remanded claims de novo. If any benefit sought by either of the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


